Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 1 of 81 Page ID #:138

                                                          8/25/2020
                                                               DD




                                                 2:20-cr-00370-VAP-2
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 2 of 81 Page ID #:139
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 3 of 81 Page ID #:140
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 4 of 81 Page ID #:141
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 5 of 81 Page ID #:142
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 6 of 81 Page ID #:143
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 7 of 81 Page ID #:144
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 8 of 81 Page ID #:145
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 9 of 81 Page ID #:146
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 10 of 81 Page ID #:147
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 11 of 81 Page ID #:148
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 12 of 81 Page ID #:149
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 13 of 81 Page ID #:150
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 14 of 81 Page ID #:151
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 15 of 81 Page ID #:152
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 16 of 81 Page ID #:153
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 17 of 81 Page ID #:154
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 18 of 81 Page ID #:155
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 19 of 81 Page ID #:156
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 20 of 81 Page ID #:157
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 21 of 81 Page ID #:158
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 22 of 81 Page ID #:159
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 23 of 81 Page ID #:160
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 24 of 81 Page ID #:161




                                                     -XO\




                                                    July 6, 2020
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 25 of 81 Page ID #:162
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 26 of 81 Page ID #:163




                                                  July 6, 2020
    Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 27 of 81 Page ID #:164




                  CERTIFICATION OF TRANSLATION
             

                              and
                          DECLARATION

State of California                )
                                   )        S. S.
Los Angeles County                 )


              I, Soomi Ko, the undersigned, declare under penalty of perjury that I am a
duly certified Korean Court Interpreter approved by the United States District Courts,
certified by the State of California and the Los Angeles County Superior Courts, with
competent knowledge of Korean and English, and that I have truthfully and correctly
translated the Plea Agreement for Defendant INDIVIDUAL1 re: United States of
America v. Individual from English to Korean and that the said translation is, to the
best of my knowledge and belief, a true and correct translation. I further declare under
penalty of perjury that I am neither counsel for, related to, nor employed by any of the
parties, and that I have no financial or other interest in the outcome of any action related
to this translation. I declare under penalty of perjury that the foregoing is true and
correct.



Executed on July 1, 2020


                                          
Soomi Ko
California State Certified Court Interpreter
#300732
(213) 999-7848(Cell)
   
        



                          Ko & Martin Certified Interpreters and Translators
                              Specializing in Korean and Chinese Languages


                               "!#'''%&$&
   Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 28 of 81 Page ID #:165




               CERTIFICATION OF TRANSLATION
                           and
                       DECLARATION

State of California           )
                              )        S. S.
Los Angeles County            )


              I, Soomi Ko, the undersigned, declare under penalty of perjury that I am a
duly certified Korean Court Interpreter approved by the United States District Courts,
certified by the State of California and the Los Angeles County Superior Courts, with
competent knowledge of Korean and English, and that I have truthfully and correctly
translated the Information re: United States of America v. Company and Individual
from English to Korean and that the said translation is, to the best of my knowledge and
belief, a true and correct translation. I further declare under penalty of perjury that I am
neither counsel for, related to, nor employed by any of the parties, and that I have no
financial or other interest in the outcome of any action related to this translation. I
declare under penalty of perjury that the foregoing is true and correct.


Executed on July 1, 2020




Soomi Ko
California State Certified Court Interpreter
#300732
(213) 999-7848(Cell)
soomi@komartin.com
www.komartin.com


                      Ko & Martin Certified Interpreters and Translators
                          Specializing in Korean and Chinese Languages




                 KO & MARTIN Certified Interpreters and Translators www.komartin.com (213) 999-7848
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 29 of 81 Page ID #:166




            CERTIFICATION OF TRANSLATION
                        and
                    DECLARATION

State of California        )
                           )     S. S.
Los Angeles County         )


              I, Soomi Ko, the undersigned, declare under penalty of perjury that I
am a duly certified Korean Court Interpreter approved by the United States
District Courts, certified by the State of California and the Los Angeles County
Superior Courts, with competent knowledge of Korean and English, and that I
have truthfully and correctly translated the Exhibit B Statement of Facts re:
United States of America v. Individual from English to Korean and that the said
translation is, to the best of my knowledge and belief, a true and correct
translation. I further declare under penalty of perjury that I am neither counsel for,
related to, nor employed by any of the parties, and that I have no financial or other
interest in the outcome of any action related to this translation. I declare under
penalty of perjury that the foregoing is true and correct.


Executed on July 1, 2020




Soomi Ko
California State Certified Court Interpreter
#300732
(213) 999-7848(Cell)
soomi@komartin.com
www.komartin.com


                 Ko & Martin Certified Interpreters and Translators
                     Specializing in Korean and Chinese Languages
   Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 30 of 81 Page ID #:167




               CERTIFICATION OF TRANSLATION
                           and
                       DECLARATION

State of California          )
                             )        S. S.
Los Angeles County           )


              I, Soomi Ko, the undersigned, declare under penalty of perjury that I am a
duly certified Korean Court Interpreter approved by the United States District Courts,
certified by the State of California and the Los Angeles County Superior Courts, with
competent knowledge of Korean and English, and that I have truthfully and correctly
translated the Exhibit E Payment Terms and Schedule re: United States of America
v. Individual from English to Korean and that the said translation is, to the best of my
knowledge and belief, a true and correct translation. I further declare under penalty of
perjury that I am neither counsel for, related to, nor employed by any of the parties, and
that I have no financial or other interest in the outcome of any action related to this
translation. I declare under penalty of perjury that the foregoing is true and correct.


Executed on July 1, 2020




Soomi Ko
California State Certified Court Interpreter
#300732
(213) 999-7848(Cell)
soomi@komartin.com
www.komartin.com


                      Ko & Martin Certified Interpreters and Translators
                          Specializing in Korean and Chinese Languages




                KO & MARTIN Certified Interpreters and Translators www.komartin.com (213) 999-7848
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 31 of 81 Page ID #:168




                EXHIBIT A
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 32 of 81 Page ID #:169



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                No.

11              Plaintiff,                    I N F O R M A T I O N

12              v.                            [18 U.S.C. § 371: Conspiracy; 18
                                              U.S.C. § 1956(a)(2)(A):
13   AMBIANCE U.S.A., INC., and               International Promotional Money
     SANG BUM NOH,                            Laundering; 18 U.S.C. § 541: Entry
14      aka “Ed Noh,”                         of Goods Falsely Classified; 18
                                              U.S.C. § 542: Entry of Goods by
15                                            Means of False Statements; 18
                Defendants.                   U.S.C. § 545: Passing False and
16                                            Fraudulent Papers Through
                                              Customhouse; 31 U.S.C.
17                                            §§ 5331(a)(1), 5322(b): Failure to
                                              File Report of Currency
18                                            Transaction in a Non-Financial
                                              Trade or Business; 26 U.S.C.
19                                            § 7206(1): Making and Subscribing
                                              to a False Tax Return; 18 U.S.C.
20                                            §§ 545, 981, and 982, 26 U.S.C.
                                              § 7301, 28 U.S.C. § 2451, 31
21                                            U.S.C. § 5317: Criminal
                                              Forfeiture]
22

23        The United States Attorney charges:
24                                INTRODUCTORY ALLEGATIONS
25        At times relevant to this Information:
26   Structure of Ambiance U.S.A, Inc.
27        1.    Defendant AMBIANCE U.S.A., INC., doing business as
28   “Ambiance Apparel” (“defendant AMBIANCE”), was incorporated in 1999
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 33 of 81 Page ID #:170



 1   in the State of California, was located at 2465 East 23rd Street, Los

 2   Angeles, California.     Defendant AMBIANCE was a trade or business

 3   operating as an importer and exporter of textiles and garments from

 4   China, Vietnam, Cambodia, and elsewhere, with large customers

 5   including retail apparel chains, and smaller customers including

 6   individuals who owned small businesses, mostly in Mexico.

 7        2.     Defendant SANG BUM NOH, also known as “Ed Noh” (“defendant

 8   NOH”), was the key manager and day-to-day operator of defendant

 9   AMBIANCE.

10        3.     Coconspirator 1 was a Certified Public Accountant employed

11   by defendant AMBIANCE.

12   Importation Process of Foreign Goods

13        4.     The United States Department of Homeland Security, Customs
14   and Border Protection (“CBP”) was an agency responsible for
15   administering and enforcing the customs laws of the United States and
16   collecting the duties, taxes, and fees owed to the United States by
17   the importers of merchandise.
18        5.     When a shipment of foreign goods reached the United States,
19   the importer or consignee was required to file entry documents for
20   the merchandise, which required specific information relating to the
21   imported goods, such as an accurate description of the merchandise,
22   the purchase price of the merchandise, the terms of sale, and all
23   costs and services determined by law to be dutiable.           Entry documents
24   could be filed electronically and included documents such as
25   invoices, a packing list, a bill of lading, and CBP forms, such as
26   Form 7501 (Entry Summary), which contained the final invoice purchase
27   price.    CBP relied on entry documents to assess the proper duties and
28   taxes for the imported merchandise.

                                             2
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 34 of 81 Page ID #:171



 1   Ownership of AMBIANCE and Tax Structure

 2        6.    The Internal Revenue Service of the United States Treasury

 3   Department (“IRS”) was an agency responsible for administering and

 4   enforcing the tax laws of the United States and collecting the taxes

 5   owed to the Treasury of the United States by its citizens.

 6        7.    Defendant AMBIANCE was a subchapter S corporation.           As

 7   such, its gross sales and net income were reported on a Form 1120S,

 8   United States Income Tax Return for an S Corporation, which was filed

 9   with the IRS.    Taxable income generated by defendant AMBIANCE was

10   reported on an IRS Schedule K-1 that was given to the taxpayer owner,

11   defendant NOH’s spouse.      The income “flowed through” the corporation

12   to the owner without being taxed at the corporate level.           Instead,

13   the net income was reported as such by the owner, defendant NOH’s

14   spouse, who was subject to federal income tax, on her individual

15   income tax returns filed jointly with her husband, defendant NOH, on

16   Form 1040, U.S. Individual Income Tax Return.

17        8.    Defendant AMBIANCE used an accounting software system known

18   as “LAMBS” to record its sales, receipts of payment, and accounts

19   receivable. Defendant AMBIANCE and Coconspirator 1 also used LAMBS to

20   compile end-of-year information for tax purposes, which Coconspirator

21   1 forwarded to the accountants/tax preparers for defendant AMBIANCE

22   to use in preparing defendant AMBIANCE’s annual corporate tax returns

23   and the individual joint tax return for defendant NOH.

24   Currency Reporting Requirements

25        9.    Under federal law, whenever a nonfinancial trade or
26   business, such as defendant AMBIANCE, received over $10,000 in
27   currency in one transaction or two or more related transactions that
28   occur within one year, the business was required to file a notice

                                             3
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 35 of 81 Page ID #:172



 1   with the Secretary of the Treasury known as an IRS Form 8300 (“Form

 2   8300”) no later than 15 days after the transaction over $10,000.

 3        10.   These Introductory Allegations are incorporated into each

 4   Count of this Information.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 36 of 81 Page ID #:173



 1                                      COUNT ONE

 2                                 [18 U.S.C. § 371]

 3                                  [ALL DEFENDANTS]

 4   A.   OBJECTS OF THE CONSPIRACY

 5        Beginning on a date unknown to the United States Attorney, but
 6   no later than January 1, 2010, and continuing until on or about
 7   September 10, 2014, in Los Angeles County, within the Central
 8   District of California, and elsewhere, defendants AMBIANCE and NOH,
 9   and others known and unknown to the United States Attorney, conspired
10   with each other to:
11        1.    Knowingly and intentionally transport, transmit, and
12   transfer, and attempt to transport, transmit, and transfer monetary
13   instruments and funds from a place in the United States to and
14   through a place outside the United States, with the intent to promote
15   the carrying on of specified unlawful activity, namely, entering
16   goods into the United States by means of false and fraudulent
17   statements, in violation of Title 18, United States Code, Section
18   1956(a)(2)(A);
19        2.    Knowingly and willfully enter and introduce goods into the
20   United States by means of false and fraudulent statements, in
21   violation of Title 18, United States Code, Section 542;
22        3.    Knowingly, willfully, and with the intent to defraud the
23   United States, pass or cause to pass false and fraudulent documents
24   through a United States customhouse, in violation of Title 18, United
25   States Code, Section 545;
26        4.    Knowingly cause defendant AMBIANCE to fail to file currency
27   transaction reports as required by Title 31, United States Code,
28   Section 5331(a), and the regulations promulgated thereunder, in

                                             5
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 37 of 81 Page ID #:174



 1   violation of Title 31, United States Code, Section 5324(b)(1) and as

 2   part of a pattern of illegal activity involving more than $100,000 in

 3   a 12-month period, in violation of Title 31, United States Code,

 4   Section 5324(d)(2); and

 5        5.    Knowingly and willfully make and subscribe tax returns,

 6   which were verified by a written declaration made under penalty of

 7   perjury, and which defendant NOH did not believe to be true and

 8   correct as to a material matter, in violation of Title 26, United

 9   States Code, Section 7206(1).

10   B.   MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

11        ACCOMPLISHED
12        The objects of the conspiracy were to be accomplished, in
13   substance, as follows:
14   CUSTOMS FRAUD AND RELATED MONEY LAUNDERING
15        1.    Defendants AMBIANCE and NOH would order garments from
16   manufacturers in China, Vietnam, Cambodia, and elsewhere for
17   defendant AMBIANCE’s stores in Los Angeles.
18        2.    At defendants AMBIANCE and NOH’s direction, the
19   manufacturers would prepare two invoices for each order: (a) one
20   invoice that reflected a portion of the value that was later declared
21   to CBP as the value of the imports; and (b) a second, supplemental
22   invoice that reflected the remaining balance of the true cost of the
23   garments to defendant AMBIANCE.
24        3.    Defendant AMBIANCE’s employees, at the direction of
25   defendant NOH, would forward the false, undervalued invoice to
26   defendant AMBIANCE’s customs broker, who would transmit the
27   information to CBP as proof of the importation price of the
28

                                             6
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 38 of 81 Page ID #:175



 1   merchandise for purposes of determining the tariff due on the

 2   importation.

 3        4.     Defendants AMBIANCE and NOH would pay the amount on the

 4   false invoice to the manufacturer via letter of credit.

 5        5.     Defendants AMBIANCE and NOH would pay the remainder owed on

 6   the second, supplemental invoice to the manufacturer via wire

 7   transfer.

 8        6.     Defendants AMBIANCE and NOH would thereby underpay customs

 9   tariffs by reporting only a portion of the value of the merchandise

10   it imported.

11        7.     In total, defendants AMBIANCE and NOH, together with co-

12   conspirators known and unknown to the United States Attorney,

13   knowingly, willfully, and with intent to defraud the United States,

14   submitted false invoices that resulted in an undervaluation of

15   imported merchandise of approximately $82,669,853, which caused

16   approximately $17,169,492.72 in unpaid tariffs owed to CBP by

17   defendant AMBIANCE.

18        8.     As part of this conspiracy, defendants AMBIANCE and NOH,

19   together with co-conspirators known and unknown to the United States

20   Attorney, sent approximately 438 individual wire transfers from

21   defendant AMBIANCE’s bank accounts in Los Angeles, California to

22   defendant AMBIANCE’s suppliers’ bank accounts outside of the United

23   States, all of which were sent to promote the importation of the

24   undervalued merchandise.

25   FAILURE TO FILE CURRENCY TRANSACTION REPORTS (FORM 8300s)

26        9.     Defendant AMBIANCE would receive large amounts of United
27   States currency exceeding $10,000 as payment for open invoices from
28   its customers.

                                             7
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 39 of 81 Page ID #:176



 1        10.   Defendants AMBIANCE and NOH, together with co-conspirators

 2   known and unknown to the United States Attorney, would fail to file

 3   reports of currency transactions exceeding $10,000 to the Internal

 4   Revenue Service on a Form 8300 as required by law.

 5        11.   Through this conspiracy, defendants AMBIANCE and NOH,

 6   together with co-conspirators known and unknown to the United States

 7   Attorney, knowingly failed to file Form 8300s for approximately

 8   $11,103,123 worth of currency received from approximately 364

 9   individual cash sales transactions that each exceeded $10,000.

10   FALSE STATEMENT IN FILED TAX RETURNS

11        12.   With defendant NOH’s knowledge and approval, Coconspirator
12   1 would reduce the value of cash sales received by defendant AMBIANCE
13   so that sales reported were lower than the true sales amounts
14   received by defendant AMBIANCE.
15        13.   With defendant NOH’s knowledge and approval, Coconspirator
16   1 would send false sales reports to defendant AMBIANCE’s outside
17   accountants for purposes of preparing defendant AMBIANCE’s and
18   defendant NOH’s annual tax returns.
19        14.   Defendant NOH would thereby cause the outside accountants
20   to omit the deleted cash sales from the schedule K-1, Shareholder’s
21   Share of Income, Deductions, and Credits, issued to the sole
22   shareholder, defendant NOH’s spouse.
23        15.   As a result, defendant NOH would knowingly fail to include
24   the unreported sales on his tax returns and would sign, subscribe,
25   swear to, and file those returns knowing that they omitted
26   substantial amounts of income through cash sales and that the returns
27   contained material misrepresentations about their total income.
28

                                             8
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 40 of 81 Page ID #:177



 1   C.   OVERT ACTS

 2        In furtherance of the conspiracy and to accomplish its objects,

 3   on or about the following dates, defendants AMBIANCE and NOH, and

 4   others known and unknown to the United States Attorney, committed

 5   various overt acts within the Central District of California, and

 6   elsewhere, including, but not limited to, the following:

 7        Overt Act Nos. 1 through 10: On or about the following dates,

 8   defendants AMBIANCE and NOH caused the following amounts to be wire
 9   transferred from an account at a financial institution in the Central
10   District of California, to an account at a financial institution
11   located outside of the United States:
12    OVERT      DATE          WIRE         OUTGOING    BENEFICIARY     BENEFICIARY
       ACT                   TRANSFER         BANK          BANK,           PAID
13                            AMOUNT                      LOCATION
14    1       10/3/13      $32,912.16      East West    Bank of         Zhejiang
                                           Bank         China           Cathaya
15                                                      Deqing          Huameng
                                                        Branch,         Knitting
16                                                      China           Co., Ltd.
      2       10/4/13      $228,614.40     East West    Bank of         Suzhou
17                                         Bank         China           Hengsheng
18                                                      Suzhou          I/E Co.,
                                                        Branch,         Ltd.
19                                                      China
      3       11/1/13      $317,793.96     East West    Bank of         Hangzhou
20                                         Bank         China           Xinyi
                                                        Hangzhou        Garments
21                                                      Binjiang        Co., Ltd.
                                                        sub-Branch,
22
                                                        China
23    4       11/6/13      $272,513.33     East West    Woori Bank-     Alim
                                           Bank         Seoul 203,      Intertex
24                                                      Hoehyon         Co., Ltd.
                                                        Dong 1-
25                                                      GA,Chung-Gu
                                                        Seoul,
26
                                                        Korea
27

28

                                             9
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 41 of 81 Page ID #:178



 1    OVERT      DATE          WIRE         OUTGOING     BENEFICIARY    BENEFICIARY
       ACT                   TRANSFER         BANK           BANK,          PAID
 2                            AMOUNT                       LOCATION
 3    5       11/7/13      $230,288.25     East West     Bank of        Jiangsu
                                           Bank          Communicati    Weina
 4                                                       ons            Fashion
                                                         Taizhou        Co., Ltd
 5                                                       Branch,
                                                         China
 6    6       11/12/13     $165,720.84     East West     Shanghai       Jiangyin
 7                                         Bank          Pudong         Hongxin
                                                         Development    Garment
 8                                                       Bank           Making Co.,
                                                         Suzhou,        Ltd.
 9                                                       China
      7       11/14/13     $278,262.79     East West     Zhejiang       Pinghu
10                                         Bank          Pinghu         Huabiou
                                                         Rural          Knitting
11
                                                         Cooperative    Garments
12                                                       Bank,          Co., Ltd
                                                         Pinghu,
13                                                       China
      8       11/15/13     $265,085.45     East West     Hongkong       Super
14                                         Bank          and            Wonder
                                                         Shanghai       World Wide
15
                                                         Banking        Ltd.
16                                                       Hong Kong
      9       4/21/14      $185,452.68     HSBC          HSBC Hong      Super
17                                                       Kong           Wonder
                                                                        World Wide
18                                                                      Ltd.
      10      6/5/14       $55,072.08      HSBC          One Bank       Chunji Knit
19
                                                         Limited 97,    Ltd.
20                                                       Gulshan
                                                         Avenue
21                                                       Dhaka
                                                         Bangladesh
22

23         Overt Act Nos. 11 through 20:         On or about the following dates,
24   defendants AMBIANCE and NOH, and others known and unknown to the
25   United States Attorney, knowingly and willfully entered and
26   introduced imported merchandise, namely, garments from China, into
27   the commerce of the United States by means of materially false and
28   fraudulent invoices and statements, without reasonable cause to
                                            10
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 42 of 81 Page ID #:179



 1   believe the truth of such statements.         Specifically, defendants

 2   AMBIANCE and NOH stated, and caused to be stated, that the following

 3   false and fraudulent invoices represented the total value of the

 4   merchandise imported into the United States, whereas, in fact, as

 5   defendants AMBIANCE and NOH then knew, the false invoices undervalued

 6   the merchandise imported into the United States in amounts as

 7   follows:

 8   OVERT   ENTRY DATE      ENTRY NO.       FALSE          AMOUNT      RESULTING
      ACT                                    VALUE      UNDERVALUED      DUTY NOT
 9                                         DECLARED        (SECOND         PAID
                                                          PAYMENT)
10

11   11      9/3/2013      HE801385544       $49,368     $32,912.16       $9,281.23

12   12      9/17/2013     HE801388571       $77,340     $76,865.76     $24,597.04

13   13      9/22/2013     HE801390247       $84,313     $56,208.36       $8,685.09

14   14      9/26/2013     HE801390684      $310,034    $205,587.12     $32,893.94

15   15      10/7/2013     HE801393688      $168,470     $72,201.60     $20,360.85

16   16      10/11/2013    HE801394082      $148,631     $99,420.96     $23,227.71

17   17      10/15/2013    HE801394041      $139,992     $92,964.00     $29,748.48
18   18      10/20/2013    HE801396525      $250,609    $167,072.64     $44,942.54
19   19      4/9/2014      HE801439994      $205,094     $87,897.60       $9,492.94
20   20      6/25/2014     HE801457814      $128,689     $55,072.08     $15,530.33
21

22        Overt Act Nos. 21 through 30:          On or about the following dates,
23   defendants AMBIANCE and NOH, together with others known and unknown
24   to the United States Attorney, knowingly, willfully, and with intent
25   to defraud the United States, made out and passed, and caused to be
26   made out and passed, through a customhouse of the United States, the
27   false and fraudulent documents set forth below:
28

                                            11
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 43 of 81 Page ID #:180



 1     OVERT ACT         ENTRY DATE              FALSE AND FRAUDULENT DOCUMENT
 2   21              9/3/2013              Forms 7501 and 3461, bearing entry
 3                                         number HE801385544, falsely
                                           declaring that total entered value
 4                                         of the merchandise was $49,368
                                           instead of the true value paid of
 5                                         $82,280.40.
     22              9/17/2013             Forms 7501 and 3461, bearing entry
 6                                         number HE801388571, falsely
 7                                         declaring that total entered value
                                           of the merchandise was $77,340
 8                                         instead of the true value paid of
                                           $154,206.
 9   23              9/22/2013             Forms 7501 and 3461, bearing entry
                                           number HE801390247, falsely
10                                         declaring that total entered value
                                           of the merchandise was $84,313
11
                                           instead of the true value paid of
12                                         $140,520.90.
     24              9/26/2013             Forms 7501 and 3461, bearing entry
13                                         number HE801390684, falsely
                                           declaring that total entered value
14                                         of the merchandise was $310,034
                                           instead of the true value paid of
15
                                           $515,621.52.
16   25              10/7/2013             Forms 7501 and 3461, bearing entry
                                           number HE801393688, falsely
17                                         declaring that total entered value
                                           of the merchandise was $168,470
18                                         instead of the true value paid of
                                           $240,672.
19
     26              10/11/2013            Forms 7501 and 3461, bearing entry
20                                         number HE801394082, falsely
                                           declaring that total entered value
21                                         of the merchandise was $148,631
                                           instead of the true value paid of
22                                         $248,052.
     27              10/15/2013            Forms 7501 and 3461, bearing entry
23
                                           number HE801394041, falsely
24                                         declaring that total entered value
                                           of the merchandise was $139,992
25                                         instead of the true value paid of
                                           $232,956.
26   28              10/20/2013            Forms 7501 and 3461, bearing entry
                                           number HE801396525, falsely
27
                                           declaring that total entered value
28                                         of the merchandise was $139,992

                                            12
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 44 of 81 Page ID #:181



 1     OVERT ACT         ENTRY DATE              FALSE AND FRAUDULENT DOCUMENT
 2                                         instead of the true value paid of
 3                                         $232,956.
     29              4/9/2014              Forms 7501 and 3461, bearing entry
 4                                         number HE801439994, falsely
                                           declaring that total entered value
 5                                         of the merchandise was $205,094
                                           instead of the true value paid of
 6                                         $323,052.
 7   30              6/25/2014             Forms 7501 and 3461, bearing entry
                                           number HE801457814, falsely
 8                                         declaring that total entered value
                                           of the merchandise was $128,689
 9                                         instead of the true value paid of
                                           $183,760.92.
10

11        Overt Act Nos. 31 through 36:          On or about the following dates,

12   defendants AMBIANCE and NOH, and others known and unknown to the

13   United States Attorney, received the following amounts of currency

14   over $10,000 without filing reports of currency transactions:

15                                      AMOUNT         INVOICE
      OVERT ACT       PAID DATE                                          CUSTOMER
                                       RECEIVED         NUMBER
16
     31              11/15/2012        $14,193.00       67779     A.R.
17
     32              11/21/2012        $17,610.00       68691     A.R.
18
     33               1/11/2013        $33,900.00       74642     A.R.
19
     34               1/24/2013        $19,344.00       76232     A.R.
20
     35               3/15/2013        $20,535.00       83280     A.R.
21

22   36               4/5/2013         $34,915.00       86452     A.R.

23

24        Overt Act No. 37:       In May 2012, with defendant NOH’s knowledge

25   and approval, Coconspirator 1 created a false sales journal for 2011,

26   omitting approximately $13,422,908 in cash sales, and reporting

27   instead total store sales of only $22,477,743.29, instead of the

28   correct total of $36,439,102.

                                            13
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 45 of 81 Page ID #:182



 1        Overt Act No. 38:       On May 9, 2012, defendant NOH caused this

 2   falsified 2011 sales journal to be sent to outside accountants for

 3   defendant AMBIANCE, to be used to prepare financial statements and

 4   tax returns for 2011.

 5        Overt Act No. 39:       On October 8, 2012, defendant NOH subscribed

 6   to and authorized the filing of his individual joint tax return, Form
 7   1040, for the tax year 2011.
 8        Overt Act No. 40:       In June 2013, with defendant NOH’s
 9   knowledge, Coconspirator 1 created a false sales journal for 2012,
10   omitting approximately $6,662,641 in cash sales, and reporting
11   instead total store sales of only $8,477,795.77 instead of the true
12   and complete sales report amount of $15,141,772.87.
13        Overt Act No. 41:       On June 4, 2013, defendant NOH caused the
14   falsified 2012 sales journal to be sent to outside accountants for
15   defendant AMBIANCE, to be used to prepare financial statements and
16   tax returns for 2012.
17        Overt Act No. 42:       On October 9, 2013, defendant NOH subscribed
18   to and authorized the filing of his individual joint tax return, Form
19   1040, for the tax year 2012.
20

21

22

23

24

25

26

27

28

                                            14
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 46 of 81 Page ID #:183



 1                                      COUNT TWO

 2                           [18 U.S.C. § 1956(a)(2)(A)]

 3                               [DEFENDANT AMBIANCE]

 4        On or about November 14, 2013, in Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant AMBIANCE

 6   U.S.A., INC. knowingly transferred monetary instruments and funds,

 7   namely, $278,262.79, from an account at a financial institution in

 8   the Central District of California, to an account at a financial

 9   institution outside of the United States, with the intent to promote

10   the carrying on of specified unlawful activity, namely:

11        1.     Entry of goods falsely classified as to value and payment

12               of less than the amount of duty legally due, in violation

13               of Title 18, United States Code, Section 541;

14        2.     Entry of goods into the United States by means of false and

15               fraudulent statements, in violation of Title 18, United

16               States Code, Section 542; and

17        3.     Passing false and fraudulent documents through a United

18               States customhouse, in violation of Title 18, United States

19               Code, Section 545;

20   through the following transaction:

21      DATE          WIRE         OUTGOING        BENEFICIARY        BENEFICIARY
                    TRANSFER         BANK              BANK,              PAID
22                   AMOUNT                          LOCATION
23    11/14/13    $278,262.79    East West       Zhejiang Pinghu     Pinghu
                                 Bank            Rural               Huabiou
24                                               Cooperative         Knitting
                                                 Bank, Pinghu,       Garments Co.,
25                                               China               Ltd
26

27

28

                                            15
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 47 of 81 Page ID #:184



 1                                     COUNT THREE

 2                             [18 U.S.C. §§ 541, 2(b)]

 3                                [DEFENDANT AMBIANCE]

 4        On or about October 15, 2013, in Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant AMBIANCE

 6   U.S.A., INC. and others known and unknown to the United States

 7   Attorney, knowingly effected, and willfully caused to be effected,

 8   the entry of goods and merchandise, upon a false classification as to

 9   their value and by payment of less than the amount of duty legally

10   due, namely:

11   ENTRY DATE      ENTRY NO.       FALSE             AMOUNT          RESULTING
                                     VALUE          UNDERVALUED         DUTY NOT
12                                 DECLARED      (SECOND PAYMENT)         PAID
13
     10/15/2013     HE801394041     $139,992            $92,964.00      $29,748.48
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            16
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 48 of 81 Page ID #:185



 1                                     COUNT FOUR

 2                             [18 U.S.C. §§ 542, 2(b)]

 3                               [DEFENDANT AMBIANCE]

 4        On or about October 15, 2013, in Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant AMBIANCE

 6   U.S.A., INC. and others known and unknown to the United States

 7   Attorney, entered and introduced, and willfully caused to be entered

 8   and introduced, imported merchandise, namely, garments from China,

 9   into the commerce of the United States by means of materially false

10   and fraudulent invoices and statements, without reasonable cause to

11   believe the truth of such statements.         Specifically, defendant

12   AMBIANCE stated, and willfully caused to be stated, that the false

13   and fraudulent invoice represented the total value of the merchandise

14   imported into the United States, whereas, in fact, as defendant

15   AMBIANCE then knew and believed, the false invoice undervalued the

16   merchandise imported into the United States in the amount as follows:

17   ENTRY DATE      ENTRY NO.       DECLARED             UNDER-        RESULTING
                                       VALUE           VALUATION         DUTY NOT
18                                    (FALSE             (SECOND           PAID
                                     INVOICE)           PAYMENT)
19

20   10/15/2013    HE801394041          $139,992         $92,964.00      $29,748.48

21

22

23

24

25

26

27

28

                                            17
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 49 of 81 Page ID #:186



 1                                     COUNT FIVE

 2                             [18 U.S.C. §§ 545, 2(b)]

 3                               [DEFENDANT AMBIANCE]

 4         On or about October 15, 2013, in Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant AMBIANCE

 6   U.S.A., INC. and others known and unknown to the United States

 7   Attorney, knowingly, willfully, and with intent to defraud the United

 8   States, made out and passed, and caused to be made out and passed,

 9   through a customhouse of the United States, the false and fraudulent

10   documents set forth below, in order to influence action by the United

11   States:

12       ENTRY DATE                   FALSE AND FRAUDULENT DOCUMENT
13   10/15/2013            Forms 7501 and 3461, bearing entry number
14                         HE801394041, falsely declaring that total
                           entered value of the merchandise was $139,992
15                         instead of the true value paid of $232,956.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            18
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 50 of 81 Page ID #:187



 1                              COUNTS SIX THROUGH EIGHT

 2                         [31 U.S.C. §§ 5331(a), 5322(b)]

 3                                [DEFENDANT AMBIANCE]

 4        On or about the following dates, in Los Angeles County, within

 5   the Central District of California, and elsewhere, defendant AMBIANCE

 6   U.S.A., INC. knowingly and willfully failed to file a report of

 7   domestic currency transaction over $10,000 in a trade or business,

 8   and did so as part of a pattern of illegal activity involving more

 9   than $100,000 in a 12-month period, upon receipt of the following

10   currency amounts:

11                                  AMOUNT         INVOICE
        COUNT      PAID DATE                                           CUSTOMER
                                   RECEIVED         NUMBER
12
     SIX           10/30/2013     $53,010.00       104558       A.R.
13   SEVEN         11/26/2013     $27,930.00       122133       A.R.
     EIGHT         04/15/2014     $33,000.00       136869       A.R.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            19
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 51 of 81 Page ID #:188



 1                                     COUNT NINE

 2                               [26 U.S.C. § 7206(1)]

 3                                  [DEFENDANT NOH]

 4        On or about October 8, 2012, in Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant SANG BUM

 6   NOH, also known as “Ed Noh,” a resident of Los Angeles County,

 7   California, willfully made and subscribed to a materially false

 8   United States Individual Income Tax Return, Form 1040, for the

 9   calendar year 2011, which was prepared and signed in the Central

10   District of California, filed with the Internal Revenue Service, and

11   which defendant NOH verified as true, correct, and complete by a

12   written declaration made under penalty of perjury, and which tax

13   return defendant NOH did not believe to be true and correct as to

14   every material matter, in that the return falsely omitted $13,422,908

15   in taxable income from Ambiance, U.S.A., Inc. to defendant NOH and

16   his spouse, when, in fact, as defendant NOH then knew, the amount of

17   taxable income was substantially higher.

18

19

20

21

22

23

24

25

26

27

28

                                            20
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 52 of 81 Page ID #:189



 1                            FORFEITURE ALLEGATION ONE

 2              [18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

 3        1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 981(a)(1)(C) and Title 28, United States

 7   Code, Section 2461(c), in the event of any defendant’s conviction of

 8   the offense set forth in Count One of this Information.

 9        2.    Any defendant so convicted shall forfeit to the United

10   States of America the following:

11              (a)   all right, title, and interest in any and all

12   property, real or personal, constituting, or derived from, any

13   proceeds traceable to the offense; and

14              (b)   To the extent such property is not available for

15   forfeiture, a sum of money equal to the total value of the property

16   described in subparagraph (a).

17        3.    Pursuant to Title 21, United States Code, Section 853(p),

18   as incorporated by Title 28, United States Code, Section 2461(c), any

19   defendant so convicted shall forfeit substitute property, up to the

20   value of the property described in the preceding paragraph if, as the

21   result of any act or omission of said defendant, the property

22   described in the preceding paragraph or any portion thereof (a)

23   cannot be located upon the exercise of due diligence; (b) has been

24   transferred, sold to, or deposited with a third party; (c) has been

25   placed beyond the jurisdiction of the court; (d) has been

26   substantially diminished in value; or (e) has been commingled with

27   other property that cannot be divided without difficulty.

28

                                            21
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 53 of 81 Page ID #:190



 1                            FORFEITURE ALLEGATION TWO

 2                    [18 U.S.C. § 982 and 28 U.S.C. § 2461(c)]

 3        1. Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States will seek

 5   forfeiture as part of any sentence, pursuant to Title 18, United

 6   States Code, Section 982(a)(1) and Title 28, United States Code,

 7   Section 2461(c), in the event of the defendant’s conviction of the

 8   offense set forth in Count Two of this Information.

 9        2.    The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11              (a)   Any property, real or personal, involved in any such

12   offense, and any property traceable to such property; and

13              (b)   To the extent such property is not available for

14   forfeiture, a sum of money equal to the total value of the property

15   described in subparagraph (a).

16        3.   Pursuant to Title 21, United States Code, Section 853(p), as

17   incorporated by Title 18, United States Code, Section 982(b)(1), and

18   Title 18, United States Code, Section 982(b)(2), the defendant, if so

19   convicted, shall forfeit substitute property, if, by any act or

20   omission of the defendant, the property described in the preceding

21   paragraph, or any portion thereof: (a) cannot be located upon the

22   exercise of due diligence; (b) has been transferred, sold to, or

23   deposited with a third party; (c) has been placed beyond the

24   jurisdiction of the court; (d) has been substantially diminished in

25   value; or (e) has been commingled with other property that cannot be

26   divided without difficulty. Substitution of assets shall not be

27   ordered, however, where the convicted defendant acted merely as an

28   intermediary who handled but did not retain the property in the

                                            22
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 54 of 81 Page ID #:191



 1   course of the money laundering offense unless the defendant, in

 2   committing the offense or offenses giving rise to the forfeiture,

 3   conducted three or more separate transactions involving a total of

 4   $100,000.00 or more in any twelve-month period.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            23
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 55 of 81 Page ID #:192



 1                           FORFEITURE ALLEGATION THREE

 2                            [18 U.S.C. §§ 982 and 545]

 3        1.    Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Sections 982 and 545, and Title 28, United States

 7   Code, Section 2461(c), in the event of the defendant’s conviction of

 8   the offenses set forth in any of Counts Three through Five of this

 9   Information.

10        2.    The defendant, if so convicted, shall forfeit to the United

11   States the following:

12              (a) All right, title, and interest in any and all property,

13   real or personal constituting, or derived from, any proceeds

14   obtained, directly or indirectly, as a result of each such offense;

15              (b)   Any and all merchandise introduced into the United

16   States in violation of Title 18, United States Code, Section 545, or

17   the value thereof; and

18              (c)   To the extent such property is not available for

19   forfeiture, a sum of money equal to the total value of the property

20   described in subparagraphs (a) and (b).

21        3.    Pursuant to Title 21, United States Code, Section 853(p),

22   as incorporated by Title 18, United States Code, Section 982(b) and

23   Title 28, United States Code, Section 2461(c), the defendant, if so

24   convicted, shall forfeit substitute property, up to the total value

25   of the property described in the preceding paragraph if, as the

26   result of any act or omission of the defendant, the property

27   described in the preceding paragraph, or any portion thereof: (a)

28   cannot be located upon the exercise of due diligence; (b) has been

                                            24
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 56 of 81 Page ID #:193



 1   transferred, sold to or deposited with a third party; (c) has been

 2   placed beyond the jurisdiction of the Court; (d) has been

 3   substantially diminished in value; or (e) has been commingled with

 4   other property that cannot be divided without difficulty.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            25
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 57 of 81 Page ID #:194



 1                            FORFEITURE ALLEGATION FOUR

 2                                 [31 U.S.C. § 5317]

 3        1.   Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 31,

 6   United States Code, Section 5317, and Title 28, United States Code,

 7   Section 2461(c), in the event of the defendant’s conviction of the

 8   offenses set forth in any of Counts Six through Eight of this

 9   Information.

10        2.    The defendant, if so convicted, shall forfeit to the United

11   States of America the following:

12              (a)   All property, real or personal, involved in any such

13   offense and any property traceable thereto; and

14              (b)   To the extent that such property is not available for

15   forfeiture, a sum of money equal to the total value of the property

16   described in subparagraph (a).

17        3.   Pursuant to Title 21, United States Code, Section 853(p) and

18   Title 31, United States Code, Section 5317(c)(1)(B), the defendant,

19   if so convicted, shall forfeit substitute property, if, by any act or

20   omission of the defendant, the property described in the preceding,

21   or any portion thereof; (a) cannot be located upon the exercise of

22   due diligence; (b) has been transferred, sold to, or deposited with a

23   third party; (c) has been placed beyond the jurisdiction of the

24   court; (d) has been substantially diminished in value; or (e) has

25   been commingled with other property that cannot be divided without

26   difficulty.

27

28

                                            26
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 58 of 81 Page ID #:195



 1                            FORFEITURE ALLEGATION FIVE

 2                                 [26 U.S.C. § 7301]

 3        1.    Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 26,

 6   United States Code, 7301, and Title 28, United States Code, Section

 7   2461(c), in the event of the defendant’s conviction of the offense

 8   set forth in Count Nine of this Information.

 9        2.    The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11              (a) Any property sold or removed by the convicted defendant

12   in fraud of the internal revenue laws, or with design to avoid

13   payment of such tax, or which was removed, deposited, or concealed,

14   with intent to defraud the United States of such tax or any part

15   thereof;

16              (b) All property manufactured into property of a kind

17   subject to tax for the purpose of selling such taxable property in

18   fraud of the internal revenue laws, or with design to evade the

19   payment of such tax;

20              (c) All property whatsoever, in the place or building, or

21   any yard or enclosure, where the property described in subsection (a)

22   or (b) is found, or which is intended to be used in the making of

23   property described in subsection (a), with intent to defraud the

24   United States of tax or any part thereof, on the property described

25   in subsection (a);

26              (d) All property used as a container for, or which shall

27   have contained, property described in subsection (a) or (b);

28              (e) Any property (including aircraft, vehicles, vessels, or

                                            27
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 59 of 81 Page ID #:196



 1   draft animals) used to transport or for the deposit or concealment of

 2   property described in subsection (a) or (b), or any property used to

 3   transport or for the deposit or concealment of property which is

 4   intended to be used in the making or packaging of property described

 5   in subsection (a); and

 6              (f)   To the extent that such property is not available for

 7   forfeiture, a sum of money equal to the total value of the property

 8   described in this paragraph.

 9        3.    Pursuant to Title 21, United States Code, Section 853(p),

10   as incorporated by Title 18, United States Code, Section 982(b) and

11   Title 28, United States Code, Section 2461(c), the defendant, if so

12   convicted, shall forfeit substitute property, up to the total value

13   of the property described in the preceding paragraph if, as the

14   result of any act or omission of the defendant, the property

15   described in the preceding paragraph, or any portion thereof

16   (a) cannot be located upon the exercise of due diligence; (b) has

17   been transferred, sold to or deposited with a third party; (c) has

18   been placed beyond the jurisdiction of the court; (d) has been

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28

                                            28
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 60 of 81 Page ID #:197



 1   substantially diminished in value; or (e) has been commingled with

 2   other property that cannot be divided without difficulty.

 3

 4                                            NICOLA T. HANNA
                                              United States Attorney
 5

 6

 7
                                              BRANDON D. FOX
 8                                            Assistant United States Attorney
                                              Chief, Criminal Division
 9
                                              CAROL A. CHEN
10                                            Assistant United States Attorney
                                              Chief, International Narcotics,
11                                            Money Laundering, &
                                              Racketeering Section
12
                                              LUCY B. JENNINGS
13                                            Assistant United States Attorney
                                              International Narcotics,
14                                            Money Laundering, &
                                              Racketeering Section
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            29
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 61 of 81 Page ID #:198




                EXHIBIT B
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 62 of 81 Page ID #:199




                                EXHIBIT B

                           STATEMENT OF FACTS

     Defendant acknowledges that if this case proceeded to

trial, the United States would prove the following facts, among

others, which defendant acknowledges to be true, beyond a

reasonable doubt:

I. BACKGROUND OF AMBIANCE

     1.      On or about October 21, 1999, Ambiance, U.S.A., Inc.

was incorporated in the State of California.         On or about

February 8, 2012, Apparel Line U.S.A., Inc. was incorporated in

the State of California.      For all times relevant to this

statement of facts, both Ambiance U.S.A., Inc., and Apparel Line

U.S.A., Inc. were doing business as “Ambiance Apparel,” and

located at 2465 East 23rd Street, Los Angeles, California 90058

(hereinafter, collectively, “AMBIANCE”).

     2.      AMBIANCE was a garment importation and wholesale

distribution business that purchased goods abroad, mostly from

China, and distributed those goods to businesses in the Los

Angeles area and elsewhere.

     3.      Defendant SANG BUM NOH, also known as “Ed Noh”

(“defendant NOH”) was the owner and manager of AMBIANCE and was

responsible for running the business on a day-to-day basis,

which included placing orders with AMBIANCE’s suppliers,

managing shipment of such orders, and directing payments to

suppliers.



                                                                          1
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 63 of 81 Page ID #:200



II. CUSTOMS FRAUD AND RELATED MONEY LAUNDERING

     4.    At all times relevant for these statement of facts,

the United States Department of Homeland Security, Customs and

Border Protection (“CBP”) was an agency responsible for

administering and enforcing the customs laws of the United

States and collecting the duties, taxes, and fees owed to the

United States by the importers of merchandise.          When a shipment

of foreign goods reached the United States, the importer or

consignee was required to file entry documents for the

merchandise, which provide specific information relating to the

imported goods, such as an accurate description of the

merchandise, the invoice purchase price of the merchandise, the

terms of sale, and all costs and services determined by law to

be dutiable.    CBP relied on entry documents to assess the proper

duties and taxes for the imported merchandise.

     5.    Beginning on a date unknown, and continuing until

September 10, 2014, in Los Angeles County, within the Central

District of California, AMBIANCE, defendant NOH, and others

known and unknown, engaged in a scheme to commit customs fraud

and launder money by submitting false and fraudulent invoices

that reflected only a portion of the merchandise’s true

importation value to CBP.      These partial invoices were submitted

at defendant NOH’s direction and with his knowledge in order to

avoid paying the full amount of tariffs owed to the United

States by AMBIANCE for its importations.         This scheme worked as

follows:



                                                                          2
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 64 of 81 Page ID #:201




           a.    AMBIANCE and defendant NOH would order garments

from manufacturers in China, Vietnam, Cambodia, and elsewhere.

           b.    At defendant NOH’s direction, the manufacturers

would prepare two invoices for each order:

                 i.    One invoice that reflected only a portion of

the value of the order, usually 60 to 70 percent of the overall

price, which was later provided to CBP to determine the value of

the imports (“Invoice #1”).      Invoice #1 was paid by letter of

credit and would reflect lower unit prices for the imported

goods, thereby supporting a lower overall total value for those

imports.

                 ii.   A second, invoice, to be paid by wire

transfer, that reflected the remaining balance of the true cost

of the shipment to AMBIANCE (Invoice #2”).

           c.    Through this split invoicing process (Invoice #1

and Invoice #2), AMBIANCE was able to conceal the true amount of

the imports on which AMBIANCE was required to pay tariffs.

           d.    At defendant NOH’s direction, the partial

invoice, Invoice #1, would be sent to AMBIANCE’s customs broker,

who would transmit the information to CBP as proof of the

merchandise’s importation price for purposes of determining the

tariff due on the importation.       By reporting only a portion of

the true value of its imports, AMBIANCE and defendant NOH

artificially reduced the value of the imports used to calculate

the tariffs owed by AMBIANCE for this merchandise.

           e.    To assist AMBIANCE’s employees in properly

calculating the amount by which to reduce each invoice that was

                                                                          3
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 65 of 81 Page ID #:202




sent to CBP (by reducing the unit prices of each item of

merchandise), AMBIANCE and defendant NOH maintained an

“Undervalue Calculator” on its computer systems, which allowed

AMBIANCE employees to falsify the value of the importations and

the amount of duty owed on those importations.

             f.   At defendant NOH’s direction, AMBIANCE paid its

suppliers the amount listed on Invoice #1 through a Letter of

Credit, which was referenced in the entry documents provided to

CBP.   Later, defendant NOH authorized a separate wire transfer

to be sent to the supplier to cover the remaining costs owed for

the garments as outlined in Invoice #2.

       6.    From January 1, 2010, through September 10, 2014,

AMBIANCE knowingly undervalued importations into the United

States.     In total, this scheme resulted in the knowing

undervaluation of imports by approximately $82,669,853.00 and

approximately $17,169,492.72 in unpaid tariffs/loss of revenue

owed to CBP by AMBIANCE.      After interest accrued through

September 10, 2014, which totaled $1,251,950.69, CBP’s resulting

loss was $18,421,443.41.

       7.    Through this scheme, AMBIANCE and defendant NOH

knowingly, willfully, and with the intent to defraud the United

States: (1) caused garments to be entered in the United States

based on a false classification as to the garments’ value and by

payment of less than the amount of duty owed; (2) introduced

garments into the commerce of the United States by means of

materially false and fraudulent invoices; and (3) smuggled goods



                                                                          4
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 66 of 81 Page ID #:203




into the United States by passing such false invoices through a

United States customhouse.

     8.      On or about the following dates, AMBIANCE and

defendant NOH caused the following shipments to be introduced

into the United States by means of false and fraudulent

invoices, which resulted in the underpayment of duties owed to

the United States:

ENTRY DATE       FALSE AND FRAUDULENT             AMOUNT        RESULTING
                       DOCUMENT                UNDERVALUED       DUTY NOT
                                                                   PAID
                                                  (SECOND
                                                 PAYMENT)


9/3/2013      Forms 7501 and 3461,               $32,912.16       $9,281.23
              bearing entry number
              HE801385544, falsely
              declaring that total
              entered value of the
              merchandise was $49,368
              instead of the true value
              paid of $82,280.
9/17/2013     Forms 7501 and 3461,               $76,865.76      $24,597.04
              bearing entry number
              HE801388571, falsely
              declaring that total
              entered value of the
              merchandise was $77,340
              instead of the true value
              paid of $154,206.
9/22/2013     Forms 7501 and 3461,               $56,208.36       $8,685.09
              bearing entry number
              HE801390247, falsely
              declaring that total
              entered value of the
              merchandise was $84,313
              instead of the true value
              paid of $140,520.
9/26/2013     Forms 7501 and 3461,              $205,587.12      $32,893.94
              bearing entry number
              HE801390684, falsely

                                                                          5
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 67 of 81 Page ID #:204



ENTRY DATE       FALSE AND FRAUDULENT             AMOUNT        RESULTING
                       DOCUMENT                UNDERVALUED       DUTY NOT
                                                                   PAID
                                                  (SECOND
                                                 PAYMENT)


             declaring that total
             entered value of the
             merchandise was $310,034
             instead of the true value
             paid of $515,621.
10/7/2013    Forms 7501 and 3461,                $72,201.60      $20,360.85
             bearing entry number
             HE801393688, falsely
             declaring that total
             entered value of the
             merchandise was $168,470
             instead of the true value
             paid of $240,672.
10/11/2013   Forms 7501 and 3461,                $99,420.96      $23,227.71
             bearing entry number
             HE801394082, falsely
             declaring that total
             entered value of the
             merchandise was $148,631
             instead of the true value
             paid of $248,052.
10/15/2013   Forms 7501 and 3461,                $92,964.00      $29,748.48
             bearing entry number
             HE801394041, falsely
             declaring that total
             entered value of the
             merchandise was $139,992
             instead of the true value
             paid of $232,956.
10/20/2013   Forms 7501 and 3461,               $167,072.64      $44,942.54
             bearing entry number
             HE801396525, falsely
             declaring that total
             entered value of the
             merchandise was $139,992
             instead of the true value
             paid of $232,956.
4/9/2014     Forms 7501 and 3461,                $87,897.60       $9,492.94
             bearing entry number
             HE801439994, falsely

                                                                          6
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 68 of 81 Page ID #:205



ENTRY DATE       FALSE AND FRAUDULENT             AMOUNT        RESULTING
                       DOCUMENT                UNDERVALUED       DUTY NOT
                                                                   PAID
                                                  (SECOND
                                                 PAYMENT)


              declaring that total
              entered value of the
              merchandise was $205,094
              instead of the true value
              paid of $323,052.
6/25/2014     Forms 7501 and 3461,               $55,072.08      $15,530.33
              bearing entry number
              HE801457814, falsely
              declaring that total
              entered value of the
              merchandise was $128,689
              instead of the true value
              paid of $183,760.
     9.      AMBIANCE and defendant NOH promoted this scheme by

wire transferring payment for the balances of Invoice #2 (for

each order) to the suppliers.       Specifically, AMBIANCE and

defendant NOH caused approximately 438 individual wire transfers

to be sent from AMBIANCE’s bank accounts in Los Angeles,

California to AMBIANCE’s suppliers’ bank accounts in China and

elsewhere.    In total, AMBIANCE and defendant NOH transferred a

total of $82,669,853.63 from AMBIANCE’s bank accounts in the

United States to AMBIANCE’s suppliers’ bank accounts located

outside of the United States, which corresponded to the

undervalued amount of the imported merchandise.

     10.     On or about the following dates, AMBIANCE and

defendant NOH caused the following amount to be wire transferred

from an account at a financial institution in Los Angeles,




                                                                          7
 Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 69 of 81 Page ID #:206




 California, to an account at a financial institution outside of

 the United States:

   DATE           WIRE         OUTGOING      BENEFICIARY         BENEFICIARY
                TRANSFER         BANK            BANK,               PAID
                 AMOUNT                        LOCATION
10/3/13       $32,912.16      East West    Bank of China       Zhejiang
                              Bank         Deqing Branch,      Cathaya
                                           China               Huameng
                                                               Knitting Co.,
                                                               Ltd.
10/4/13       $228,614.40     East West    Bank of China       Suzhou
                              Bank         Suzhou Branch,      Hengsheng I/E
                                           China               Co., Ltd.
11/1/13       $317,793.96     East West    Bank of China       Hangzhou Xinyi
                              Bank         Hangzhou            Garments Co.,
                                           Binjiang sub-       Ltd.
                                           Branch,
                                           China
11/6/13       $272,513.33     East West    Woori Bank-         Alim Intertex
                              Bank         Seoul 203,          Co., Ltd.
                                           Hoehyon Dong 1-
                                           GA,Chung-Gu
                                           Seoul, Korea
11/7/13       $230,288.25     East West    Bank of             Jiangsu Weina
                              Bank         Communications      Fashion Co.,
                                           Taizhou Branch,     Ltd
                                           China
11/12/13      $165,720.84     East West    Shanghai Pudong     Jiangyin
                              Bank         Development         Hongxin
                                           Bank                Garment Making
                                           Suzhou, China       Co., Ltd.
11/14/13      $278,262.79     East West    Zhejiang Pinghu     Pinghu Huabiou
                              Bank         Rural               Knitting
                                           Cooperative         Garments Co.,
                                           Bank, Pinghu,       Ltd
                                           China
11/15/13      $265,085.45     East West    Hongkong and        Super Wonder
                              Bank         Shanghai            World Wide
                                           Banking             Ltd.
                                           Hong Kong
4/21/14       $185,452.68     HSBC         HSBC Hong Kong      Super Wonder
                                                               World Wide
                                                               Ltd.



                                                                           8
 Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 70 of 81 Page ID #:207



6/5/14           $55,072.08    HSBC        One Bank            Chunji Knit
                                           Limited 97,         Ltd.
                                           Gulshan Avenue
                                           Dhaka
                                           Bangladesh



 III. CASH SALES

         11.    Beginning on a date unknown, and continuing to at

 least July 2014, in Los Angeles County, within the Central

 District of California, AMBIANCE, defendant NOH, and others

 known and unknown, engaged in a scheme to conceal sales of

 AMBIANCE merchandise paid in cash.        As part of the scheme,

 AMBIANCE and defendant NOH: (1) failed to file reports of the

 receipt of cash over $10,000 in a non-financial trade or

 business; (2) concealed cash sales through a method of

 decreasing the sales recorded in the official accounting records

 of the business; and (3) failed to report income generated from

 cash sales to external accountants, which resulted in fraudulent

 tax returns filed by AMBIANCE and defendant NOH.


         A.     FAILURE TO REPORT CASH SALES OVER $10,000

         12.    Under federal law, whenever a non-financial trade or

 business, such as AMBIANCE, receives over $10,000 in currency in

 one transaction or in two or more related transactions that

 occur within one year, the business must file a notice with the

 Secretary of the Treasury known as an IRS Form 8300 (“Form

 8300”).       This form must be filed no later than 15 days after the

 transaction over $10,000.      In July 2012, defendant NOH was


                                                                           9
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 71 of 81 Page ID #:208




notified of the requirement to file the Form 8300 by Ambiance’s

external accountants.     Defendant NOH admits that he did

understand those requirements no later than July 2012.

     13.    In May 2013, defendant NOH was notified again of the

requirement to file the Form 8300.        Specifically, in May 2013,

defendant NOH met with Department of Homeland Security Special

Agents at AMBIANCE’s store and was notified that AMBIANCE was

required file Form 8300 for all currency transactions exceeding

$10,000.    During this meeting, defendant NOH signed an

acknowledgement of law form as the owner of AMBIANCE, indicating

that he understood the reporting requirements.

     14.    Beginning no later than July 2012, and continuing to

at least July 2014, AMBIANCE employees received United States

currency exceeding $10,000 per transaction as payment for open

invoices of AMBIANCE’s customers.       Specifically, between July 3,

2012 and July 2, 2014, AMBIANCE received approximately 364

payments of cash exceeding $10,000 for each transaction.

Defendant NOH knew about at least some of these transactions.

     15.    AMBIANCE, defendant NOH, together with others known

and unknown, failed to file or cause the filing of reports of

currency transactions for a non-financial trade or business

(Form 8300) for    of these 364 transactions.       In total, these

sales exceeded $11,103,122 worth of currency received by

AMBIANCE.

     16.    As examples, on or about the following dates, AMBIANCE

and its employees received currency over $10,000 as payment for

customer orders but failed to file reports of currency

                                                                         10
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 72 of 81 Page ID #:209




transactions:

  PAID DATE         AMOUNT RECEIVED       INVOICE NUMBER         CUSTOMER
11/15/2012                 $14,193.00         67779                A.R.

11/21/2012                  $17,610.00          68691              A.R.

1/11/2013                   $33,900.00          74642              A.R.

1/24/2013                   $19,344.00          76232              A.R.

3/15/2013                   $20,535.00          83280              A.R.

4/5/2013                    $34,915.00          86452              A.R.



     B.     UNDERREPORTED CASH SALES AND CORRESPONDING FALSE TAX
            RETURNS

     17.    Separate from its factory sales to large stores,

AMBIANCE sold merchandise to small businesses and individual

“walk-in” customers from its own storefront.         AMBIANCE recorded

those store sales in different ways depending upon the type of

payment received.     Specifically, until June 2012, with the

knowledge of defendant NOH, AMBIANCE separated its sales records

into two separate sequences: “Store 1” and “Store 2.”           “Store 1”

was used to record sales to small businesses paid in cash,

credit card, or wire transfer, while nearly all of “Store 2”

invoices were paid in cash.

     18.    Defendant NOH received daily reports of sales

activity, including cash sales from the store.          Each daily

report showed the previous day’s true factory and store sales,

month-to-date sales balances, year-to-date balances, bank

account balances, and the prior day’s bank deposits.


                                                                          11
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 73 of 81 Page ID #:210




     19.   AMBIANCE used an accounting software system known as

“LAMBS” to record its sales, receipts of payment, and accounts

receivable.    Until June 2012, AMBIANCE used LAMBS software to

compile end-of year information for tax purposes, which was

forwarded to the accountants/tax preparers for AMBIANCE to use

in preparing AMBIANCE’s annual corporate tax returns and the

individual joint tax return for defendant NOH and his spouse.

     20.   AMBIANCE was a subchapter S corporation.         As such, its

gross sales and net income were reported on a Form 1120S, United

States Income Tax Return for an S Corporation, which was filed

with the Internal Revenue Service of the United States Treasury

Department (“IRS”).     Taxable income generated by AMBIANCE was

reported on an IRS Schedule K-1 that was given to AMBIANCE’s

owner.   The income “flowed through” the corporation to the owner

without being taxed at the corporate level.         Instead, the net

income was reported as such by AMBIANCE’s owners, defendant NOH

and his spouse, on their jointly filed federal income tax

returns (Form 1040).

     21.   From at least May 2012 through at least October 2013,

in Los Angeles County, within the Central District of

California, defendant NOH knowingly and intentionally conspired

and agreed with others to defraud the United States by deceitful

and dishonest means, for the purpose of impeding, impairing,

obstructing, and defeating the lawful governmental functions of

a government agency, namely, the IRS, in the ascertainment,

computation, assessment, and collection of the revenue through

taxes owed.    The scheme worked as follows:

                                                                         12
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 74 of 81 Page ID #:211




            a.   When reporting annual sales figures to AMBIANCE’s

outside accountants, an AMBIANCE employee was instructed, with

defendant NOH’s knowledge, to omit all “Store 2” sales from the

records.   The employee was also instructed, with defendant NOH’s

knowledge, to reduce the value of some “Store 1” cash sales so

that reported figures were lower than the true sales amounts.

            b.   With defendant NOH’s knowledge, those reduced

figures were sent to AMBIANCE’s outside accountants for the

purpose of preparing the tax returns for AMBIANCE, as well as a

jointly filed individual tax return for defendant NOH and his

spouse.    By providing such inaccurate information, defendant NOH

caused the outside accountants to omit the deleted sales from

the schedule K-1, Shareholder’s Share of Income, Deductions, and

Credits, which was issued to the sole shareholder and

incorporated into defendant NOH’s jointly filed individual tax

return.

            c.   As a result, defendant NOH, knowingly failed to

include the unreported sales on his tax returns and filed those

returns knowing of the omitted income.        In so doing, defendant

NOH knew that the returns contained material misrepresentations

about his total income.


            1.   2011 Tax Returns

     22.    In May 2012, the AMBIANCE employee created a false

sales journal for AMBIANCE’s 2011 sales, which omitted

approximately $13,422,908 in cash sales and reported total sales



                                                                         13
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 75 of 81 Page ID #:212




for the store of only $22,477,743 (compared to the correct total

of $36,439,102).

     23.    The total amount of unreported cash sales for 2011 was

$13,422,908.

     24.    On October 8, 2012, defendant NOH subscribed to and

authorized the filing of his individual joint tax return, Form

1040, for the tax year 2011.       In so doing, defendant NOH

knowingly and willfully made a materially false statement.

Specifically, defendant NOH knew that the return falsely omitted

$13,422,908 in taxable income from AMBIANCE to defendant NOH and

his spouse, and specifically intended to avoid taxes with this

omission.
            2.   2012 Tax Returns

     25.    The same process was followed again when preparing

AMBIANCE and defendant NOH’s 2012 tax returns.

     26.    In June 2013, an AMBIANCE employee, with defendant

NOH’s knowledge, created create a false sales journal for 2012,

which omitted approximately $6,548,442 in cash sales and

reported a total store sales of only $8,477,795.77 (compared to

the true and complete sales report amount of $15,141,772.87).

     27.    The total amount of unreported cash sales for 2012 was

$6,548,442.

     28.    On October 9, 2013, defendant NOH subscribed to and

authorized the filing of his individual joint tax return, Form

1040, for the tax year 2012.       In so doing, defendant NOH

knowingly and willfully made a materially false statement.

Specifically, defendant NOH knew that the return falsely omitted

                                                                         14
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 76 of 81 Page ID #:213




$6,548,422 in taxable income from AMBIANCE to defendant NOH and

his spouse, and specifically intended to avoid taxes with this

omission.




                                                                         15
Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 77 of 81 Page ID #:214




                EXHIBIT E
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 78 of 81 Page ID #:215




 1                                      EXHIBIT E

 2           This Exhibit sets out the agreed-upon sums and payment schedule
 3   for forfeiture and restitution amounts owed pursuant to the plea
 4   agreements between Ambiance U.S.A., Inc. (“Ambiance”) and the United
 5   States Attorney’s Office for the Central District of California
 6   (“USAO”) and between Sang Bum Noh, also known as “Ed Noh,” and the
 7   USAO.    This exhibit is intended to supplement the plea agreements and
 8   is not intended to be a complete recitation of all relevant terms.
 9           Forfeiture: Pursuant to Federal Rule of Criminal Procedure 32.2,
10   the money judgment of forfeiture, for which Ed Noh and Ambiance are
11   jointly and severally liable, is in the amount of $81,564,856.08 (the
12   “Forfeiture Amount”).
13           Fine: The parties agree that in light of the Forfeiture Amount,
14   no fine shall be imposed.
15           Restitution: The total restitution amount, for which Ed Noh and
16   Ambiance are jointly and severally liable, is $35,227,855.45 (the
17   “Restitution Amount”).      This Restitution Amount consists of
18   $16,806,412.04 due to the Internal Revenue Service in unpaid taxes,
19   penalties, and interest (the “IRS Restitution Amount”) and
20   $18,421,443.41 due to the Department of Homeland Security/Customs and
21   Border Protection for lost revenue and interest (the “DHS/CBP
22   Restitution Amount”).
23           Payment Schedule: Payment of the Forfeiture Amount and the
24   Restitution Amount shall be as follows:
25           The Seized Funds: Ed Noh and Ambiance agree that $35,227,855.45
26           of the funds seized by law enforcement officials on September
27           20, 2014, shall be applied to the Restitution Amount.         Upon

28
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 79 of 81 Page ID #:216




 1        sentencing, the government will transmit $35,227,855.45 to the

 2        Clerk of the Court to be applied to the outstanding restitution

 3        amount.    Ed Noh and Ambiance agree to forfeit the remaining

 4        $1,104,997.55 seized on September 20, 2014, and that those funds

 5        were derived from or acquired as a result of, or used to

 6        facilitate the commission of, and involved in the illegal

 7        activity to which defendants are pleading guilty.           Ed Noh and

 8        Ambiance are jointly and severally liable for both the

 9        Forfeiture Amount and the Restitution Amount in full.

10        Remaining Payments: The money judgment of forfeiture (referred

11        to in the plea agreement) shall be payable to the United States
12        on the following schedule:
13        1) $10,000,000.00, due and payable 90 days after the sentencing
14            of Ed Noh or Ambiance, whichever is later.
15        2) The remaining $71,564,856.08 to be paid in five equal
16            installments of $14,312,971.22 each, with the first payment
17            due and payable one year after the sentencing of Ed Noh or
18            Ambiance, whichever is later (the “First Payment Date”), and
19            the remaining four installments each due one year from the
20            First Payment Date for the remaining four years.
21   Inability to Pay: If at any time during the proposed payment
22   schedule, Ed Noh and Ambiance are unable to make a payment in
23   accordance with the schedule outlined above, they shall notify the
24   USAO by certified mail no later than 120 days prior to the date such
25   payment is due.    Such notice shall be provided to:
26                     United States Attorney’s Office
27                     Chief of the Criminal Division

28
                                           2
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 80 of 81 Page ID #:217




 1                    312 N. Spring Street, Suite 1200

 2                    Los Angeles, CA 90012

 3   Upon such notification, Ed Noh and Ambiance will:

 4        1) Within 10 days of a request by the USAO, provide the USAO

 5           with credit report on Ed Noh and Annie Noh.

 6        2) Upon request by the USAO, consent and make available – to the

 7           USAO and agents working on its behalf – any and all financial

 8           documents and related information pertaining to Ambiance, Ed

 9           Noh, and Annie Noh.

10        3) Complete updated Financial Disclosure Statements (provided by

11           the USAO) with respect to Ed Noh and Ambiance and deliver the

12           updated, signed, and dated statements to the USAO no later

13           than seven (7) days after notifying the USAO.          Copies of the

14           signed statements, along with all required supporting

15           documentation, shall be mailed to:

16                    United States Attorney’s Office

17                    Chief of the Criminal Division

18                    312 N. Spring Street, Suite 1200

19                    Los Angeles, CA 90012

20        4) No later than seven (7) days after notifying the USAO,

21           disclose to the USAO any and all property, real or personal,

22           in which Ed Noh, Annie Noh, or Ambiance have any ownership

23           interest.

24        To aid the USAO in assessing defendants’ ability to pay in

25   accordance with the payment schedule, Ed Noh and Ambiance agree that

26   the USAO may request discovery in accordance with Federal Rule of

27   Civil Procedure 69(a)(2) and that such rule applies to the financial

28
                                           3
     Case 2:20-cr-00370-VAP Document 7 Filed 08/25/20 Page 81 of 81 Page ID #:218




 1   obligations as set forth in the payment schedule.

 2        If the USAO determines that defendants are unable to pay in

 3   accordance with the schedule outlined above, the parties will notify

 4   the Court and request a modified payment schedule.          If the USAO

 5   identifies substitute assets in which Ambiance, Ed Noh, and/or Annie

 6   Noh have an ownership interest, the USAO may ask the Court allow such

 7   assets to be seized and forfeited to satisfy the judgment.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           4
